                     UNITED STATES DISTRICT COURT

                             DISTRICT OF MAINE


 UNITED STATES OF AMERICA,                )
                                          )
                                          )
 V.                                       )     CRIMINAL NO. 2:16-CR-140-DBH-01
                                          )
 ANIBAL ORSINI,                           )
                                          )
               DEFENDANT/PETITIONER       )


              ORDER AFFIRMING RECOMMENDED DECISION
                     OF THE MAGISTRATE JUDGE


      On August 7, 2019, the United States Magistrate Judge filed with the
court, with copies to the parties, his Recommended Decision on 28 U.S.C. § 2255
Motion. The time within which to file objections expired on August 21, 2019,
and no objection has been filed. The Magistrate Judge notified the parties that
failure to object would waive their right to de novo review and appeal.
      It is therefore ORDERED that the Recommended Decision of the Magistrate
Judge is hereby ADOPTED. The motion for habeas relief under 28 U.S.C. § 2255
is DENIED without an evidentiary hearing.         No certificate of appealability
pursuant to Rule 11 of the Rules Governing Section 2255 Cases shall issue
because there is no substantial showing of the denial of a constitutional right
within the meaning of 28 U.S.C. § 2253(c)(2).

      SO ORDERED.

      DATED THIS 16TH DAY OF SEPTEMBER, 2019

                                              /S/D. BROCK HORNBY
                                              D. BROCK HORNBY
                                              UNITED STATES DISTRICT JUDGE
